Case 1:19-cv-01521-JPH-MJD Document 80-1 Filed 06/21/19 Page 1 of 5 PageID #: 762




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


  NICOLE K. and ROMAN S., by next friend            Case No.: 1:19-cv-01521-JPH-MJD
  Linda R.; ABIGAIL R., LILY R., and
  RACHEL H., by next friend Nancy B.; and
  ANNA C., BRIAN P., AMELIA P., ALEXA
  C., and ZACHARY H., by next friend
  Jessie R.; for themselves and those similarly
  situated,

                    Plaintiffs,                     JURY TRIAL DEMANDED
        v.
                                                    Honorable James Patrick Hanlon
  TERRY J. STIGDON, Director of the Indiana
  Department of Child Services, in her official
  capacity, HON. MARILYN A. MOORES,
  Marion Superior Court Judge, in her official
  capacity, HON. MARK A. JONES, Marion
  Superior Court Judge, in his official capacity,
  HON. THOMAS P. STEFANIAK, JR., Lake
  Superior Court Judge, in his official capacity,
  HON. MARSHA OWENS HOWSER, Scott
  Superior Court Judge, in her official capacity,
  and HON. JASON M. MOUNT, Scott Circuit
  Court Judge, in his official capacity,

                    Defendants.




                        PLAINTIFFS’ SUR-REPLY IN OPPOSITION TO
                           DEFENDANTS’ MOTION TO DISMISS




              PLAINTIFFS’ SUR-REPLY IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
  sd-738605
Case 1:19-cv-01521-JPH-MJD Document 80-1 Filed 06/21/19 Page 2 of 5 PageID #: 763




         I.      DEFENDANTS’ RELIANCE ON THE N.D. ILL. GARCIA CASE IS
                 MISPLACED

         Defendants assert that the recently decided Garcia v. Fox, No. 18-CV-04205, 2019 WL

  2371718 (N.D. Ill. June 5, 2019) supports Younger abstention in this case. Defendants are

  wrong, for at least three reasons.

         First, Garcia does not even cite the landmark U.S. Supreme Court case that narrowed the

  scope of Younger abstention: Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013). In

  Sprint, the Supreme Court limited Younger abstention to three “exceptional” categories of

  parallel state court proceedings: (1) “state criminal prosecutions”; (2) “civil enforcement

  proceedings”; (3) and “civil proceedings involving certain orders that are uniquely in furtherance

  of the state courts’ ability to perform their judicial functions.” Sprint, 571 U.S. at 73 (citing

  NOPSI, 491 U.S. at 367-68). Garcia fails to explain how its Younger abstention holding is

  consistent with this controlling Sprint framework, and Defendants never explain why Garcia

  should be followed despite its failure to address the Sprint limitations on Younger abstention.

         Second, Defendants rely on the fact that in Garcia, “the plaintiffs sought relief that

  overlapped with issues in a juvenile court case.” (See Defendants’ Reply, ECF No. 77 (“Reply”)

  at 8.) But that line of thinking was specifically rejected by the Supreme Court in Sprint, which

  held that Younger “[a]bstention is not in order simply because a pending state-court proceeding

  involves the same subject matter.” Sprint, 571 U.S. at 72. (See Plaintiffs’ Opposition, ECF No.

  67 (“Opp.”) at 20.)

         Third, even if overlapping issues, or the “same subject matter” in state and federal courts

  were enough to trigger Younger abstention, such overlap is not present here. Unlike Garcia, this

  case does not address the same subject matter as the underlying state court proceedings. The

                    PLAINTIFFS’ SUR-REPLY TO DEFENDANTS’ MOTION TO DISMISS
                                               1
  sd-738605
Case 1:19-cv-01521-JPH-MJD Document 80-1 Filed 06/21/19 Page 3 of 5 PageID #: 764



  plaintiff in Garcia filed the action in federal court after the state court judge entered an order “for

  permanent substitute care pending a hearing on the termination of parental rights.” Garcia, 2019

  WL 2371718, at *1. The plaintiff, apparently dissatisfied with the state court’s order, sought

  relief in federal court on the same subject matter. Id. at *1, *2 (“The Court cannot exercise

  jurisdiction over allegations that overlap with the ongoing juvenile court proceedings.”). This

  case, by contrast, addresses a procedural issue—the appointment of counsel—in CHINS and

  TPR proceedings, not a challenge to the merits or outcome of any individual state court

  proceeding, as in Garcia. Thus, Plaintiffs do not seek to litigate issues in this Court that overlap

  with any state court proceedings. Moreover, unlike Garcia, this case is a class action that seeks

  systemic relief regarding procedural constitutional violations, which courts have recognized is a

  proper use of federal court jurisdiction. See, e.g., M.D. v. Perry, 799 F. Supp. 2d 712, 722-23

  (S.D. Tex. 2011) (denying Younger motion to dismiss and noting that “[e]ven though all foster

  children in a plaintiff class are involved in ongoing state dependency court proceedings, federal

  courts recognize that those dependency proceedings do not provide avenues for the kind of

  systemic, class-wide relief usually sought in federal civil rights actions.”) (citation omitted).

         II.     CONCLUSION

         The N.D. Ill. Garcia case is inapposite and does not change the Younger analysis

  presented in Plaintiffs’ Opposition. (See Opp. at 20-22.) Because this case presents none of the

  circumstances the Supreme Court has deemed “exceptional,” Younger abstention does not apply.

  Sprint, 571 U.S. at 73. For the reasons set forth above and in Plaintiffs’ Opposition, Defendants’

  motion to dismiss should be denied.




                    PLAINTIFFS’ SUR-REPLY TO DEFENDANTS’ MOTION TO DISMISS
                                               2
  sd-738605
Case 1:19-cv-01521-JPH-MJD Document 80-1 Filed 06/21/19 Page 4 of 5 PageID #: 765




     Dated: June 21, 2019               By:    /s/ Stephen D. Keane

                                              Kathleen A. DeLaney (#18604-49)
                                              DELANEY & DELANEY LLC
                                              3646 Washington Blvd.
                                              Indianapolis, IN 46205
                                              Telephone: 317.920.0400
                                              Facsimile: 317.920.0404
                                              KDelaney@delaneylaw.net

                                              Mark C. Zebrowski (Pro Hac Vice)
                                              Stephen D. Keane (Pro Hac Vice)
                                              MORRISON & FOERSTER LLP
                                              12531 High Bluff Drive
                                              San Diego, California 92130-2040
                                              Telephone: 858.720.5100
                                              Facsimile: 858.720.5125
                                              MZebrowski@mofo.com
                                              SKeane@mofo.com

                                              Robert C. Fellmeth (Pro Hac Vice)
                                              CHILDREN’S ADVOCACY INSTITUTE
                                              University of San Diego School of Law
                                              5998 Alcala Park
                                              San Diego, California 92110
                                              Telephone: 619.260.4806
                                              Facsimile: 619.260.4753
                                              cpil@sandiego.edu

                                              Attorneys for Plaintiffs




                 PLAINTIFFS’ SUR-REPLY TO DEFENDANTS’ MOTION TO DISMISS
                                            3
  sd-738605
Case 1:19-cv-01521-JPH-MJD Document 80-1 Filed 06/21/19 Page 5 of 5 PageID #: 766



                                 CERTIFICATE OF SERVICE

         I certify that this PLAINTIFFS’ SUR-REPLY IN OPPOSITION TO

         DEFENDANTS’ MOTION TO DISMISS was filed electronically on June 21, 2019, and

  was simultaneously served on all counsel who have appeared in this matter through the Court’s

  ECF system.

                                                     /s/ Stephen D. Keane
                                                     Attorney for Plaintiffs




                                        CERTIFICATE OF SERVICE
                                                  4
  sd-738605
